Citation Nr: 1710322	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  07-13 518A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2012 and August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2013 and November 2014, the Board remanded the appeal for additional development.  In February 2016, the Board denied the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU).  In November 2016, the Court of Appeals for Veterans Claims (Court) approved the parties' Joint Motion for Partial Remand (JMR) on the issue of entitlement to a TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  In November 2016, the parties to the JMR agreed that the Board did not provide an adequate reasons and bases to support its determination that the Veteran was not unemployable due to his service-connected disabilities.  Specifically, the Board did not address favorable evidence to the Veteran, to include an April 2014 VA examination, which indicated that his service-connected knee and ankle disabilities impacted his ability to work.    

Although there is evidence in the record that the Veteran's other, nonservice-connected disabilities, impact his ability to work, the current probative evidence of record is inadequate to appropriately determine whether his service-connected disabilities alone render him unemployable.  Consequently, a remand is necessary to fairly adjudicate the Veteran's claim. 

Notably, the Veteran has a combined schedular disability rating of 100 percent, effective June 13, 2016.  The Board recognizes that the Court has held that this does not necessarily render moot any pending claim for a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of TDIU, predicated on a single disability, may form the basis for an award of special monthly compensation.  Whereas the functional impact of the Veteran's specific service-connected and nonservice-connected disabilities are currently unclear, this issue remains appropriately before the Board.  

On remand, the Veteran should be provided with an appropriate VA examination to determine the functional impact of his service-connected disabilities.  The examiner should specifically address the time periods before and after June 13, 2016, the effective date of his combined 100 percent rating.  Before scheduling the new examination, the AOJ should locate and associate with the claims file any outstanding VA treatment records and also provide the Veteran with the opportunity to identify any outstanding private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records related to the claim on appeal. 

2.  Schedule the Veteran for an appropriate VA examination(s) to evaluate the functional impact of his service-connected disabilities during the time periods before and after June 13, 2016.   

If possible, the examiner should identify (or provide examples of) the types of employment that would be inconsistent with the functional impairment of the Veteran's service-connected disabilities and any types of employment that would remain feasible, despite the functional impact of his service-connected disabilities.  

The examiner should provide a complete rationale for any opinions provided. 

3.  After completing any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

